Citation Nr: 0508729	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  97-19 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1968 to June 1971, including service in the 
Republic of Vietnam from November 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1997, 
which denied claims for service connection for a right knee 
disability as secondary to a service-connected right foot 
disability; denied service connection for a low back 
disability as secondary to a service-connected right foot 
disability; and denied entitlement to a temporary total 
disability rating under the provisions of 38 C.F.R. § 4.30 
based on surgery for a service-connected disability and 
convalescence, commencing in March 1995.

The record shows that a Board of Veterans' Appeals decision 
of October 5, 1988, denied entitlement to service connection 
for a low back disability and a right knee disability.  
Following such denials by the Board, the claims may not be 
re-opened unless new and material evidence is submitted.  38 
U.S.C.A. § 5108 (West 2002).  In October 1995 and 
subsequently, the claimant undertook to reopen his claims for 
service connection for a low back disability and for a right 
knee disability.  Despite the denials of the claims by the 
Board in 1988, the rating decision of February 1997 denied 
the veteran's claims without first determining whether new 
and material evidence had been submitted to reopen those 
claims.

As noted by the United States Court of Appeals for the 
Federal Circuit in Barnett v. Brown, 83 F.3d. 1380 
(Fed.Cir.1996), any statutory tribunal must ensure that it 
has jurisdiction over each case before adjudicating the 
merits.  In Barnett, the Federal Circuit Court also noted 
that 38 U.S.C.A. § 7104(b) does not vary the Board's 
jurisdiction according to how the RO ruled.  As a result, 
before addressing whether grants of service connection are 
warranted, the Board must decide whether new and material 
evidence has been submitted to re-open the claims.  However, 
the board may not decide a claim on a basis different from 
the RO without first ensuring that the appellant has had 
notice and an adequate opportunity to present the claim. 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The case was therefore remanded in October 2003 in order for 
the RO to initially address the issue of whether new and 
material evidence has been submitted to reopen the claims for 
service connection for a right knee disability and a low back 
disability.  The issues are now before the Board on appeal.


FINDINGS OF FACT

1.  An October 1988 Board decision denied the appellant's 
claim of entitlement to service connection for a right knee 
disability.

2.  The evidence associated with the claims file subsequent 
to the October 1988 Board decision, by itself or in 
connection with the evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

3.  An October 1988 Board decision denied the appellant's 
claim of entitlement to service connection for a low back 
disability.

4.  The evidence associated with the claims file subsequent 
to the October 1988 Board, so significant that it must be 
considered in order to fairly decide the merits of the claim.




CONCLUSIONS OF LAW

1.  The Board's October 1988 decision, denying entitlement to 
service connection for a right knee disability is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2004).

2.  The evidence concerning the veteran's right knee 
disability submitted since the October 1988 Board decision is 
not new and material; thus, the requirements to reopen the 
claim of entitlement to service connection for a right knee 
disability have not been met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2004).

3.  The Board's October 1988 decision, denying entitlement to 
service connection for a low back disability is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2004).

4.  The evidence concerning the veteran's low back disability 
submitted since the October 1988 Board decision is not new 
and material; thus, the requirements to reopen the claim of 
entitlement to service connection for a low back disability 
have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the appellant with the aforementioned notices.  In 
this instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision in February 1997, it is determined that he is not 
prejudiced by such failure.  

In December 2002 and February 2004 the veteran was provided 
notice concerning his claims.  In these letters, the 
appellant was notified of the information and evidence not of 
record that is needed, the information and evidence that the 
VA will seek to provide, the information and evidence the 
appellant must provide, and requested any additional evidence 
the appellant has that pertains to the claims.  The veteran 
was informed that he had 60 days to submit information.  The 
veteran was told of what information/evidence that had 
already been received.  He was informed if there were more 
records to complete the enclosed VA Form 21-4142s, and VA 
would assist in obtaining the records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the veteran's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The veteran was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

The veteran was instructed to complete, sign, and return an 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs.  
He was informed that a separate form for each doctor or 
hospital where he was treated would be required.

After the letters were sent, a supplemental statement of the 
case was issued in January 2005.

For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claims.

There are no outstanding records to obtain.  The appellant 
was not prejudiced by the timing of the notice contained in 
the above-cited VCAA letters.  As a result, the appellant was 
provided the required notice and he was afforded an 
opportunity to respond after he was fully informed of the 
evidence needed to substantiate the claims.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim.  38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

New and material evidence

The record shows that a Board of Veterans' Appeals decision 
of October 5, 1988, denied entitlement to service connection 
for a low back disability and a right knee disability.  In 
October 1995 and subsequently, the claimant undertook to 
reopen his claims for service connection for a low back 
disability and for a right knee disability.  Despite the 
denials of the claims by the Board in 1988, the rating 
decision of February 1997 denied the veteran's claims without 
first determining whether new and material evidence had been 
submitted to reopen those claims.  After an October 2003 
Board remand, the RO issued a supplemental statement of the 
case which denied reopening of the veteran's claims for 
entitlement to service connection for a right knee and low 
back disability.

It is noted that unless the Chairman orders reconsideration, 
or one of the other exceptions to finality, all Board 
decisions are final on the date stamped on the face of the 
decision.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  A claim 
denied by a final decision may not be reopened and 
readjudicated by the VA, except on the basis of new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Service connection for the claim may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Consideration must be given to the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  If it is found that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id. at 1384; see also Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in outcome" 
test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Federal Circuit in Hodge mandated that materiality be 
determined solely in accordance with the definition provided 
in 38 C.F.R. § 3.156(a).  (It is noted that 38 C.F.R. § 
3.156(a) was amended in August 2001.  However, that amendment 
is applicable only to claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)).

Under 38 C.F.R. § 3.156(a) (2002), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).

The evidence of record at the time of the October 1988 Board 
decision consisted of the following:

Service medical records showed that the veteran was seen in 
August 1969 in the emergency room with a reported sudden 
onset of low back pain when bending over.  There was no 
history of back injury.  On examination, the findings were 
negative except for tenderness over the sacral spine.  He was 
admitted with a lumbosacral strain, which responded to bed 
rest, heat, and Darvon.  A report of examination at the time 
of separation dated in June 1971 did not reflect any 
complaints, findings, or diagnoses pertaining to the 
disabilities for which service connection is sought.

At his October 1971 VA examination, there were no complaints, 
findings, or diagnoses pertaining to the disabilities for 
which service connection was sought.  The examination of the 
veteran's musculoskeletal system was negative.  

Private medical records dated August 1977 to May 1981 showed 
that in August 1977, the veteran complained of pain in the 
right side of the pelvis extending towards the hip.  It was 
indicated that symptoms had developed approximately a year 
ago.  The examination of the hips and lumbosacral spine were 
negative.  X-rays of his back and pelvis which accompanied 
the veteran were negative.  The examiner indicated that he 
could find no reason for the veteran's discomfort.

In a statement dated in March 1983 from G.A.P., M.D., he 
reported that the veteran was seen for a right knee problem.  
It was indicated tha while working 2 or 3 weeks earlier, he 
had fallen down some steps, twisted his knee and had pain and 
weakness.  He had a history of having fallen off a roof and 
injuring his knee eight years earlier.  The impression was 
internal derangement of the right knee of unknown etiology, 
history and radiographic examination suggestive of early 
degenerative disease of the right medial compartment, and 
rule out torn medial meniscus.

In a statement dated in July 1983 from R.K.C., M.D., he 
reported that in January 1973, the veteran was treated fro a 
right knee injury due to a fall from a roof.  A medial 
collateral ligament strain was considered.  X-rays were 
negative.  In April 1975, the veteran stated that he had 
developed low back pain after lifting furniture approximately 
a month earlier.  In July 1975, he sustained two small 
avulsion fragments on the dorsum of the right foot.  In 
December 1975, he stated that he had injured his right foot 
while playing basketball.  X-rays were negative.  In March 
1977, the veteran reported that his back had been hurting for 
approximately two months.  Examination of the back with x-
rays were negative.  X-rays fo the pelvis and right hip 
obtained prior to a referral in August 1977 were interpreted 
as normal.  In July 1978, he developed pain in the right hip 
and low back region.  Muscle relaxants were ordered.  In 
February 1983, the veteran stated that he had injured his low 
back due to a fall on ice while pulling on a keg of beer.  
Examination findings were normal.

At his March 1986 VA examination, the veteran complained of 
pain in the right foot, lower back, and both knees.  It was 
noted that his gait was normal and x-rays of the lumbar spine 
showed minimal degenerative changes.  X-rays of the right 
foot revealed a bony spur in the anterosuperior aspect of the 
talus.  The diagnoses included history of lumbar strain and 
degenerative arthritis of the right ankle.  

At his March 1987 RO hearing, the veteran testified that he 
bent over in service and he could not stand back up.  He 
indicated that he was loaded in the back of a jeep and he was 
taken to an evacuation hospital on the other side of the 
base.  They did not find anything on the x-rays and then they 
straightened him out.  He indicated that he was put on a 
piece of plywood and was strapped to it for about a week.

At his April 1987 VA examination, showed x-rays of the 
lumbosacral spine were essentially negative, except for 
narrowing of the articularis of the fifth lumbar vertebra.  
The diagnosis was history of lumbar strain.

The evidence of record after the October 1988 Board decision 
consisted of the following:

An examination conducted at Mary Free Bed Hospital and 
Rehabilitation Center, Physical Therapy Department, dated in 
August 1989 indicated that the veteran reported a history of 
bone spurs on his right foot for 20 years, beginning in 
Vietnam.  He indicated he had five surgeries on these bone 
spurs in his right 5th metatarsal since the 1970s.  Two years 
prior, the veteran reported receiving a bioflex insert for 
his right shoe from the VA hospital and he then reported 
developing right hip, knee, and lower back pain and it was 
recommended by the VA Hospital to no longer wear his shoe 
insert.

VA treatment records  dated 1985 to 1998 show treatment for 
the veteran's right foot, pain over the left sacroiliac, and 
low back pain.  

At his February 1996 VA examination the veteran reported that 
his back did not bother him severely until the late 1980s 
when he was bartending.  It was also noted that the veteran, 
after having multiple procedures on his feet, had to 
reapportion the way he was walking, that influenced the way 
he handled his weight, causing strain on the right knee as 
well as the right hip.  The diagnoses included rule out 
structural pain in right knee, secondary to multiple 
surgeries of the right foot, requiring rebalancing of weight 
in the right lower extremity; low back pain with radicular 
distribution from lower right sacral iliac area, that at 
times went to the foot; straight leg raising was fairly 
negative bilaterally; rule out facet syndrome; and pain going 
into the foot, rule out radicular pain from possibility of 
lumbar disc disease.  The examiner indicated that some of the 
veteran's pain was exacerbated by the way the veteran had to 
walk with his knee, and now with the hip pain compounding 
everything.  X-rays dated February 1996 showed normal 
evaluation of the right knee, lumbar spine, and pelvis.

Treatment records from January 1997 to June 1998 show that 
the veteran was treated for a symptomatic posterior talar 
process nonunion and a dorsal talus bone spur.  It was 
recommended that the veteran undergo an excision of the 
posterior talar process and spur removal of the dorsal talus.  

A statement from S.M. dated in September 1997 indicated that 
the veteran worked for him in the restoration and remodeling 
businees, but had not been able to work since being injured 
in a fall back in early June.  Prior to that, he indicated he 
had to limit the veteran from doing individual jobs in order 
thathe no jeopardize other workers.  

At his September 1997 RO hearing, the veteran testified that 
he sustained a fall in June when he fell down 14 stairs.  The 
veteran sustained a fractured talus of the right foot.  He 
indicated that in 1983 he was working and he knee just 
buckled and gave out for no reason and fell down a flight of 
stairs.  He testified that he ended up going to a therapy 
hospital in Grand Rapids for therapy to learn how to 
compensate with that foot for the knee.  The veteran 
indicated that while stationed in Vietnam, he had to haul 
tanks around on a little trailer and the ramps weighed about 
150 pounds.  Over the course of about 2 weeks he was done 
with his tour and got back to where he started from his base.  
He indicated he went to take a shower and bent over after 
taking a shower to get some clean clothes and could not 
straighten up so they took the veteran into the hospital, and 
emergency evacuation hospital.  The veteran indicated that he 
was strapped to a bed board after he was straightened out and 
he remained on the board for about a week.

The veteran testified that after separation from service he 
strained his back a couple of times.  The veteran indicated 
that he saw doctors regularly for his disabilities.  He 
testified that he had a brace for his knee, but was not 
prescribed it.  He also indicated that he purchased a back 
brace as well.  

At his October 1997 VA examination, it was noted that as a 
result of the veteran's foot problems he tended to favor the 
right knee, and developed symptoms of knee pain.  In June 
1997, the veteran fell down a flight of stairs and sustained 
an injury to the talus, sustaining a fracture of the talus 
bone.  This was initially treated with an air cast; however, 
the healing was not progressing well, therefore in October 
1997 hehad a lower extremity cast that extended from the 
metatarsal to below the knee.  The examination of the knee 
joint was negative insofar as any pain, significant 
crepitation, or tenderness.  Right knee x-rays were normal.  

An opinion rendered by a VA physician in November 1997 
indicates that in light of the injuries and the examination 
conducted in October 1997 and the finding, which was the 
range of motion of the knee being slightly reduced, but 
essentially falling within the range of motion, also noted 
was the fact that he was wearing a cast for a recent fracture 
of the talus.  After reviewing and examining the chart, and 
reviewing the multiple histories and physical done, it was 
the opinion of the examiner that the veteran's current 
problems with the knee, that was pain, subjective symptoms of 
pain and slight reduction in the range of motion, although 
this could also be due to the fact that he was wearing a 
below the knee cast, would make the examiner believe that the 
most likely cause of his right knee pain was secondary to the 
three falls that the veteran sustained since 1973.  It was 
noted that the examination done by this examiner was itself 
unremarkable.  

VA outpatient treatment records dated 1997 to 2002, the 
veteran was seen for complaints of a lump on his right upper 
back and various podiatry visits.

At his August 2002 RO hearing, the veteran testified 
concerning his foot problems and surgeries.

There is no additional medical evidence since the October 
1988 Board decision concerning the veteran's right knee and 
low back disabilities showing a nexus to service.  The 
evidence received after the October 1988 Board decision is 
merely cumulative of evidence previously of record in that 
they simply show that the veteran suffers from right knee and 
low back pain.  What was missing at the time of the October 
1988 Board decision and what is missing now, is medical 
evidence of right knee and low back disabilities with a 
competent opinion linking those disabilities to service.

While the statements of the veteran which express his beliefs 
that his claimed disabilities began during or is due to some 
incident of service is acknowledged, to the extent that he is 
attempting to present argument regarding etiology or medical 
causation of disease or illnesses, he is not competent since 
it has not been shown that he has the necessary medical 
skills and training to offer opinions on such medical 
questions.  Brewer v. West, 11 Vet. App. 228, 234 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The 
veteran's contentions in this regard were previously of 
record and his current contentions, being essentially the 
same, are not new and material to his claim.




ORDER

New and material evidence having not been presented, the 
claim for service connection for a right knee disability is 
not reopened; the appeal is denied.

New and material evidence having not been presented, the 
claim for service connection for a low back disability is not 
reopened; the appeal is denied.


	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


